i          i       i                                                                      i       i         i




                                  MEMORANDUM OPINION

                                          No. 04-08-00688-CV

                        IN RE MARIA CRISTINA BRITTINGHAM-SADA,
                              DANIEL MILMO BRITTINGHAM,
                       AND MARIA CRISTINA LOBEIRA-BRITTINGHAM


                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 12, 2008, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus and the responses and replies of the parties. The

court is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a). The stay imposed by this court’s order

of September 19, 2008 is lifted.

                                                          PER CURIAM




         … This proceeding arises out of Cause No. 2000-PB-7000049-L1, pending in the County Court at Law
           1

No. 1, W ebb County, Texas, the Honorable Alvino “Ben” Morales presiding.